Citation Nr: 1823478	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and major depression.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Florida. 


FINDING OF FACT

Throughout the entire appeal period, the evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's service-connected PTSD, panic disorder with agoraphobia, and major depression have more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 100 percent for the Veteran's service-connected PTSD, panic disorder with agoraphobia, and major depression are met for the entire appeal period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a)(2012); 38 C.F.R. § 3.159(b) (2017).  In this case, as an initial total schedular rating for PTSD is being granted, the Board has granted in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2017).  

The Veteran's service-connected PTSD, panic disorder with agoraphobia, and major depression is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that entitlement to a higher disability rating requires sufficient symptoms of the kind listed in that percent requirements, or others of similar severity, frequency or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Federal Circuit further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Id. 

Based on the evidence of record, an initial 100 percent rating for PTSD is warranted for the entire appeal period.  The Veteran's PTSD symptoms have remained relatively constant since he filed his claim for service connection in October 2005.  Throughout the appeal period, the evidence demonstrates that the Veteran's service-connected psychiatric symptoms have had a significant impact on his ability to work.  In this regard, the Veteran left his job in approximately 2001 as a heavy equipment operator due to exacerbation of anxiety and because he could not deal with people anymore.  See VA mental health examinations dated in April 2009 and January 2012.  The Veteran explained that he felt frustrated and agitated and he was not able to deal with any work-related stress.  He also noted that he was unable to establish or maintain relationships at work.  The January 2012 VA examiner determined that the Veteran had severe panic, anxiety, and depressive symptoms that significantly interfered with occupational and social functioning.  The January 2012 VA examiner determined that the Veteran experienced near continuous panic or depression affect his the ability to function independently, appropriately, and effectively.

With respect to social impairment, the evidence reflects the Veteran had severe feelings of detachment and estrangement from others.  His only social support was his wife, who passed away in 2011.  During the January 2012 VA examination, the Veteran reported that he could only interact with his wife, because she would not bother him.  During the April 2009 VA examination, the Veteran reported that his marriage was not good, because he does not talk to his wife and he did not want to be around people.  His family members complained that he was not affectionate.  At the time of the January 2012 VA examination he did not have contact with his two daughters or any one and he had no interest in contacting or interacting with any one.  He reported that he did not have any friends.  See April 2009 and January 2012 VA examinations.  The Veteran reported that he was afraid of going anywhere, because he did not want to interact with anybody and was afraid of having panic attacks.  He experienced very high anticipatory anxiety.  The Veteran also reported chronic suicidal ideations.  The January 2012 VA examiner determined that the Veteran had an inability to establish and maintain effective relationships.  

For the foregoing reasons, the symptoms and overall impairment caused by the Veteran's PTSD, panic disorder with agoraphobia, and major depression have more nearly approximated total social and occupational impairment throughout the pendency of the claim.  An initial 100 percent rating is therefore warranted.

As the Board has granted an initial rating of 100 percent for service-connected PTSD, panic disorder with agoraphobia, and major depression, a discussion on an extraschedular rating is not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter").


ORDER

An initial rating of 100 percent for service-connected PTSD, panic disorder with agoraphobia, and major depression for the entire appeal period is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


